                      Case 19-50559                Doc 6       Filed 10/31/19 Entered 10/31/19 09:47:31                              Desc Main
                                                                  Document    Page 1 of 2
Fill in this information to identify your case:

Debtor 1           Tahelia Qunea Eddings
                   __________________________________________________________________
                    First Name                 Middle Name                Last Name

Debtor 2            Jeffrey Lamonte Eddings
                    ________________________________________________________________
(Spouse, if filing) First Name                 Middle Name                Last Name


                                        Western District Of North Carolina
United States Bankruptcy Court for the: _______________________________________

Case number         19-50559
                    ___________________________________________                                                                              
                                                                                                                                             X Check if this is an
 (If known)                                                                                                                                      amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
   creditors have claims secured by your property, or
   you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

     Part 1:         List Your Creditors Who Hold Secured Claims

    1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D), fill in the
       information below.

              Identify the creditor and the property that is collateral                What do you intend to do with the property that   Did you claim the property
                                                                                       secures a debt?                                   as exempt on Schedule C?

          Creditor’s                                                                   Surrender the property.                           No
          name:      American Credit Acceptance
                                                                                       Retain the property and redeem it.               
                                                                                                                                         X Yes
          Description of
          property                                                                    
                                                                                      X Retain the property and enter into a
          securing debt: 2014 Toyota Highlander with 102161+                 miles.      Reaffirmation Agreement.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________

   
          Creditor’s                                                                   Surrender the property.                           No
          name:      Kimbrell's
                                                                                       Retain the property and redeem it.               
                                                                                                                                         X Yes
          Description of
          property                                                                    
                                                                                      X Retain the property and enter into a
          securing debt: Bedframe                                                        Reaffirmation Agreement.
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________
   
          Creditor’s
                     Mariner Finance
                                                                                       Surrender the property.                           No
          name:
                                                                                       Retain the property and redeem it.               
                                                                                                                                         X Yes
          Description of
          property                                                                     Retain the property and enter into a
          securing debt: '95 Oldsmobile                                                  Reaffirmation Agreement.
                                                                                      
                                                                                      X Retain the property and [explain]: reaffirm
                                                                                                                           __________
                                                                                         for value.
                                                                                         ______________________________________

          Creditor’s                                                                   Surrender the property.                           No
          name:      Pineview      Builders
                                                                                       Retain the property and redeem it.               
                                                                                                                                         X Yes
          Description of
          property                                                                    
                                                                                      X Retain the property and enter into a
          securing debt: Storage                                                         Reaffirmation Agreement.
                                      Building
                                                                                       Retain the property and [explain]: __________
                                                                                         ______________________________________

  Official Form 108                              Statement of Intention for Individuals Filing Under Chapter 7                                   page 1
               Case 19-50559                      Doc 6       Filed 10/31/19 Entered 10/31/19 09:47:31                       Desc Main
                                                                 Document    Page 2 of 2
Your name      Tahelia Qunea Eddings
               ______________________________________________________                                                  19-50559
                                                                                                 Case number (If known)_____________________________________
               First Name           Middle Name       Last Name




  Part 2:          List Your Unexpired Personal Property Leases

  For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
  fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
  ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

      Describe your unexpired personal property leases                                                                    Will the lease be assumed?

     Lessor’s name:                      
                              Progressive Leasing                                                                         No
                                                                                                                         
                                                                                                                         X Yes
     Description of leased
     property:
                   Furniture, Mattress set, Vacuum

     Lessor’s name:                      
                              Progressive Leasing                                                                         No
                                                                                                                         
                                                                                                                         X Yes
     Description of leased
     property:
                   Christmas tree

     Lessor’s name:              
                              Pineview Builders                                                                           No
     Description of leased                                                                                               
                                                                                                                         X Yes
     property:
                   Lease on storage building
     Lessor’s name:                                                                                                      No
                                                                                                                          Yes
     Description of leased
     property:


     Lessor’s name:                                                                                                      No
                                                                                                                          Yes
     Description of leased
     property:


     Lessor’s name:                                                                                                     No
                                                                                                                         Yes
     Description of leased
     property:
 
     Lessor’s name:                                                                                                     No
                                                                                                                         Yes
     Description of leased
     property:




 Part 3:           Sign Below



    Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any
    personal property that is subject to an unexpired lease.



 s/Tahelia Zunea Eddings
      ___________________________________________                 s/Jeffrey Lamonte Eddings
                                                                     ___________________________________________
     Signature of Debtor 1                                            Signature of Debtor 2

          09/30/2019
     Date _________________                                           Date 09/30/2019
                                                                           _________________
            MM /    DD   /   YYYY                                          MM /   DD /   YYYY




 Official Form 108                                 Statement of Intention for Individuals Filing Under Chapter 7                          page 2
